Citation Nr: 1635472	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  08-06 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of injury to the right leg (thigh) with arthritis of the right knee. 

2.  Entitlement to service connection for a neurological disorder affecting the bilateral lower extremities, claimed as sciatica of the right and left legs, to include as secondary to service-connected residuals of injury to the right leg (thigh) with arthritis of the right knee. 

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a neurological disorder affecting the bilateral lower extremities, claimed as sciatica of the right and left legs, and a back disorder. 

4.  Entitlement to an effective date earlier than May 15, 2006, for the grant of service connection for tenia pedis/manis. 

5.  Entitlement to an initial compensable rating for hemorrhoids. 

6.  Entitlement to a rating in excess of 10 percent for residuals of an injury to the right leg (thigh) with arthritis of the right knee. 

7.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss. 

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963.  He also had an unverified period of service with the U.S. Army Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs Regional Office and Insurance Center (VAROIC) in Philadelphia, Pennsylvania, and from rating decisions issued by the Regional Office (RO) in Newark, New Jersey, in February 2008, April 2011 and December 2014.  The Newark RO currently has jurisdiction of the claims. 

The November 2006 rating decision declined to reopen a claim for service connection for epidermophytosis of the bilateral feet, assigned a 40 percent rating for bilateral hearing loss, and recharacterized the previously service-connected residuals of injury to the right leg (thigh) as residuals of injury to the right leg (thigh) with arthritis of the right knee, continuing the 10 percent rating assigned. 

The February 2008 rating decision denied service connection for a lumbar spine condition and sciatica of the right and left legs.  

The April 2011 rating decision denied the claim for service connection for erectile dysfunction, granted service connection for hemorrhoids with a noncompensable rating effective March 3, 2010, and denied the claim for a TDIU. 

An April 2012 Board decision/remand reopened a claim for service connection for a skin condition of the feet and remanded the issue for development.  It also recharacterized the Veteran's claims for service connection for sciatica of the right and left legs as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

A December 2014 rating decision granted service connection for tinea pedis/manis.  The effective date was May 15, 2006, the date of receipt of the claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As noted in the prior remand, the issue of entitlement to service connection for arthritis of the bilateral legs has been raised by the record and acknowledged by the Agency of Original Jurisdiction (AOJ), but has not been adjudicated.  Therefore, the Board does not have jurisdiction over that claim and it is again REFERRED to the AOJ for appropriate action. 

The claims for service connection for a back disorder, a neurological disorder and erectile dysfunction, the claims for increased ratings for hemorrhoids and residuals of an injury to the right leg (thigh) with arthritis of the right knee, and the claim for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The competent medical evidence of record demonstrates that the Veteran had level VIII hearing acuity on the right and level VI hearing acuity on the left in September 2006; level VI hearing acuity bilaterally in February 2011; and level IV hearing acuity on the right and level V hearing acuity on the left in November 2014.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this case, notice was provided to the Veteran in a February 2008 statement of the case.  The case was then readjudicated in a November 2014 Supplemental Statement of the Case (SSOC).  The Board also finds it significant that the Veteran has been represented by a service organization and attorneys during the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

Accordingly, the duty to notify has been fulfilled.

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA and private post-service medical records, VA examination reports and the Veteran's own statements in support of his claim.  The Veteran and his wife presented testimony at a personal hearing at the RO in January 2010.  The Veteran also presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2011.  Transcripts from both hearings are of record.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran was afforded VA audio examinations in September 2006, February 2011 and October 2014.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examinations are adequate.  Although the 2006 and 2011 examinations did not include a review of the Veteran's claims file, they were to assess the current level of the Veteran's bilateral hearing loss.  The reports of each of the three examinations provided clinical findings which are pertinent to the criteria applicable to rating bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The 2006 and 2014 VA examination reports also considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Legal Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86).  When the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

Service connection for hearing loss was granted and an initial 10 percent rating assigned in a February 1968 rating decision.  A May 15, 2006, Report of Contact detailed the Veteran's request for an increased rating for hearing loss.  In the rating action on appeal, the RO increased the rating to 40 percent, effective May 15, 2006.

During the September 2006 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
80
85
90
LEFT

50
85
85
90

The average pure tone thresholds were 74 on the right and 78 on the left.  Speech audiometry revealed speech recognition ability of 54 percent on the right and 68 percent on the left.  

These scores correlate to auditory acuity level VIII on the right and level VI on the left, under Table VI of 38 C.F.R. § 4.85.  A 40 percent rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

During the February 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
80
85
90
LEFT

55
85
80
80

The average pure tone thresholds were 73 on the right and 75 on the left.  Speech audiometry revealed speech recognition ability of 74 percent on the right and 94 percent on the left.  

These scores correlate to auditory acuity level VI on the right and level VI on the left, under Table VI and Table VIA of 38 C.F.R. § 4.85.  A 30 percent rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

During the October 2014 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
75
75
80
LEFT

30
70
75
80

The average pure tone thresholds were 66 on the right and 64 on the left.  Speech audiometry revealed speech recognition ability of 80 percent on the right and 76 percent on the left.  

These scores correlate to auditory acuity level IV on the right and level V on the left, under Table VI and Table VIA of 38 C.F.R. § 4.85.  A 10 percent rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

The Board notes that in Martinak, supra, the Court of Appeals for Veterans Claims held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the September 2006 VA report reflected that, according to the Veteran himself, the functional impairment from his disability was difficulty hearing in adverse listening situations (particularly in the presence of background noise and in group situations), difficulty with high frequency sounds and difficulty when watching TV.  The October 2014 VA report reflected that, according to the Veteran himself, the functional impairment from his disability was the inability to hear the TV, his grandkids or someone across the room, or in the car.  He did not hear safety beeping in a car.  These notations indicate that the examiners did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  See Martinak, supra.

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to identify a specific level of disability of his bilateral hearing loss according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's bilateral hearing loss disability has been provided by the audio examiners who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated. 

The Board recognizes that the functional effects related to the Veteran's hearing loss present difficulty in his daily life, including at work and at home.  Referral for extraschedular consideration in not warranted, however, because the rating schedule was purposely designed to compensate for such effects of his hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1 , 4.10, 4.15.  See also Thun v. Peake, 22 Vet. App. 111 (2008). 

Moreover, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment." See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these Veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise." Id.  This was done because "VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id. ; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").

Because the rating schedule was specifically designed to encompass hearing impairments that involve both expected and exceptional hearing impairments, the Board finds that the rating schedule for evaluating this Veteran's hearing impairment was specifically designed to compensate for the types of functional effects he is describing, including difficulty hearing other people talk and difficulty hearing when using hearing protection.  See 38 C.F.R. § 4.86. 

Although the Veteran has other service-connected disabilities, there is also no basis for referring the matter for extraschedular consideration based on the compound/combined impact of multiple service-connected disabilities.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The issue has not been reasonably raised by the record, nor does it appear that the Veteran has experienced a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities. See Mittleider v. West, 11 Vet. App. 181(1998). 

In sum, the preponderance of the evidence is against an evaluation in excess of 40 percent for bilateral hearing loss.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 40 percent for bilateral hearing loss is denied.  

REMAND

The remaining issues require additional development.  

Before further development is undertaken on the service-connected right leg disability, the AOJ must clarify the nature of the service-connected disability and its actions in connection with the claim.  The initial grant of service connection had noted an injury to the right lower extremity in service and current findings of injury to the right femur (emphasis added).  See November 1967 rating decision.  In the rating action on appeal, the RO recharacterized the disability as "residuals of an injury to the right left (thigh) with arthritis of the right knee" (emphasis added).  The Board sought an explanation as to inclusion of arthritis of the right knee with this service connected disability.  This was important because the Board was referring (and is referring again in this remand) the issue of entitlement to service connection for arthritis of both legs for adjudication by the AOJ.  Thus, any disability involving the right knee can be evaluated separately from the originally service-connected disability involving the right femur. 

In the November 2014 supplemental statement of the case, the AMC stated the following:  the September 22, 2003 rating decision "essentially attached right knee arthritis to your existing right thigh injury.  This action was taken because at that time the VA examiner opined that the two conditions were related.  Since the right knee arthritis was non-compensable however the two conditions were rated together.  The examiner who conducted your latest examination however was not of the opinion that your right knee arthritis is related to your residuals of right thigh injury (myositis ossificans).  The examiner based the opinion on a review of all the English-language articles in the medical literature not showing an association between myositis ossificans in the thigh or any thigh injury and osteoarthritis of the knee.  There is also no support in the medical literature that limping due to a thigh injury) causes osteoarthritis of the knee." 

Despite that notation, the service-connected disability is still characterized as "residuals of an injury to the right left (thigh) with arthritis of the right knee."  The RO has not changed the diagnostic codes noted on the rating decision, but then considered diagnostic codes pertaining to muscle injury to evaluate the condition.  Those diagnostic codes have not been considered previously.  In addition to determining whether the appropriate rating criteria are used, there has still been no action taken on the Veteran's claim of service connection for arthritis of both legs; and any subsequent rating of a related condition would could involve an evaluation of the right knee, separate from the right leg injury on appeal.  On remand, the RO must determine the nature of the service-connected disability, adjudicate the claim of service connection for arthritis of the legs, and explain the use of diagnostic criteria pertaining to muscle injury in evaluating the right leg disability.  

An October 2014 VA orthopedic Disability Benefits Questionnaire (DBQ) provided the medical opinion that it was less likely as not that the Veteran's service-connected residuals of injury to the right leg with arthritis of the right knee caused his degenerative disc disease or degenerative joint disease of the lumbar spine.  In this regard, the medical history section of the DBQ quoted a February 2010 memo from the Veteran's private orthopedist.  The private orthopedist related that, based on being the Veteran's treating physician and having reviewed his service treatment records and post-service medical records, it was at least as likely as not that the Veteran's low back condition was and had been exacerbated by his deteriorating knee condition during his military service.  Nevertheless, the medical opinion set forth in the DBQ did not address this favorable memo. 

The Board's April 2012 remand observed that the Veteran was noted to have radiculopathy during an October 2006 VA joints examination and a February 2008 VA spine examination, but the examiner who conducted the January 2008 VA peripheral nerves examination reported that the Veteran did not have any significant lumbar radiculopathy or sciatica symptomatology at that point and did not provide any diagnosis related to neurological complaints.  The Board stated that this discrepancy must be addressed on remand.  However, an October 2014 DBQ, which noted that the Veteran did not have a neurological disorder, did not address the discrepancy in the Veteran's medical records identified in the Board's remand.  

The Board's April 2012 remand requested that the Veteran be provided a VA examination for his service-connected hemorrhoids.  The remand specifically requested that the examiner state whether there was evidence that the Veteran's hemorrhoids were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  However, a review of an October 2014 DBQ reveals that it did not provide the requested information.  

As a result of the foregoing, the Board finds that the October 2014 DBQs are inadequate, and additional development is required.  See 38 C.F.R. § 4.2 regarding increased evaluation claims (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Moreover, the development requested by the Board's April 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The November 2006 rating decision on appeal and a February 2008 Statement of the Case (SOC) refer to the report of an October 7, 2006, VA orthopedic examination.  However, the eFolders before the Board do not include this report.  Thus, it appears that there exists a VA medical report that has not been associated with the record before the Board.  It should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A December 2014 rating decision granted service connection for tinea pedis/manis, effective May 15, 2006.  The Veteran submitted a notice of disagreement with the effective date in March 2015.  He has not been provided an SOC.  He has not withdrawn this issue in writing.  As a result, the Board is required to remand the earlier effective date claim for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for erectile dysfunction, to include as secondary to a neurological disorder affecting the bilateral lower extremities, claimed as sciatica of the right and left legs, and a back disorder, and entitlement to a TDIU are inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC for the issue of entitlement to an effective date earlier than May 15, 2006, for the grant of service connection for tenia pedis/manis, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The Veteran should be informed of the requirements to perfect an appeal as to this issue.  The issue should only be returned to the Board if a pertinent and timely substantive appeal is filed.

2.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA medical and treatment reports, to include the report of the October 7, 2006, VA orthopedic examination. 

3.  Determine the nature of the service-connected right leg disability; clarify whether service connection has been granted for right knee arthritis; explain the use of diagnostic criteria pertaining to muscle injury in evaluating the right leg disability; and adjudicate the claim of service connection for arthritis of the legs.  

4.  Then, return copies of all relevant records from the Veteran's eFolders to the examiner who conducted the October 2014 VA orthopedic DBQ (or a suitable substitute if this individual is unavailable) for an addendum.

Following a review of the relevant medical evidence, the medical history (including that set forth above regarding the February 2010 memo from the Veteran's private orthopedist, and the discrepancy in the October 2006 VA joints examination, February 2008 VA spine examination and January 2008 VA peripheral nerves examination), and the October 2014 DBQ, the examiner is asked to opine whether 

(a) It is at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed back or neurological disorder(s) affecting the bilateral lower extremities had its onset during active service or is related to any in-service disease, event, or injury? 

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected residuals of injury to the right leg (thigh) with arthritis of the right knee caused any currently diagnosed back or neurological disorder(s) affecting the bilateral lower extremities? 

(c) If the answers to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected residuals of injury to the right leg (thigh) with arthritis of the right knee aggravated (i.e., caused an increase in severity of) any currently diagnosed back or neurological disorder(s) affecting the bilateral lower extremities?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of neurological disability (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

The examiner must address the February 2010 memo from the Veteran's private orthopedist.  The examiner must also address the discrepancy in the October 2006 VA joints examination, February 2008 VA spine examination and January 2008 VA peripheral nerves examination.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected hemorrhoids.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the hemorrhoids.  The appropriate DBQ should be filled out for this purpose, if possible. 

The examiner should state whether there is evidence the Veteran's hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. 

6.  Review the eFolders and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

7.  Finally, readjudicate the claims for service connection for a back disability, a neurological disorder and erectile dysfunction; the claims for an initial compensable evaluation for hemorrhoids and an increased evaluation for residual of injury to the right leg (thigh) with arthritis of the right knee; and the claim for a TDIU.  If any of the claims remain denied, provide the Veteran and his representative with an SSOC and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


